Name: Commission Regulation (EC) No 2121/98 of 2 October 1998 laying down detailed rules for the application of Council Regulations (EEC) No 684/92 and (EC) No 12/98 as regards documents for the carriage of passengers by coach and bus (Text with EEA relevance)
 Type: Regulation
 Subject Matter: land transport;  transport policy;  organisation of transport
 Date Published: nan

 Avis juridique important|31998R2121Commission Regulation (EC) No 2121/98 of 2 October 1998 laying down detailed rules for the application of Council Regulations (EEC) No 684/92 and (EC) No 12/98 as regards documents for the carriage of passengers by coach and bus (Text with EEA relevance) Official Journal L 268 , 03/10/1998 P. 0010 - 0026COMMISSION REGULATION (EC) No 2121/98 of 2 October 1998 laying down detailed rules for the application of Council Regulations (EEC) No 684/92 and (EC) No 12/98 as regards documents for the carriage of passengers by coach and bus (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 684/92 of 16 March 1992 on common rules for the international carriage of passengers by coach and bus (1), as amended by Regulation (EC) No 11/98 (2), and in particular point 3.4 of Article 2 and Articles 5(4), 6(2), 11(5) and 13(3) thereof,Having regard to Council Regulation (EC) No 12/98 of 11 December 1997 laying down the conditions under which non-resident carriers may operate national road passenger transport services within a Member State (3), and in particular Articles 6(2) and (3) and 7(1) thereof,After consulting the committee established by Article 10 of Regulation (EC) No 12/98,1. Whereas Article 4(4) of Regulation (EEC) No 684/92 provides that regular services and certain special regular services are to be subject to authorisation;2. Whereas Article 11(1) of that Regulation states that occasional services are to be carried out under cover of a journey form;3. Whereas Article 13(1) of that Regulation provides that own-account transport operations are to be subject to a system of certificates;4. Whereas rules should also be laid down governing the use of the journey form referred to in Article 11 of that Regulation and the means of communicating to the Member States concerned the names of the carriers carrying out those services and of the connection points en route;5. Whereas the Commission adopted Regulation (EEC) No 1839/92 of l July 1992 laying down detailed rules for the application of Council Regulation (EEC) No 684/92 as regards documents for the international carriage of passengers (4), as last amended by the Act of Accession of Austria, Finland and Sweden; whereas that Regulation has been amended by Regulation (EEC) No 2944/93 (5) in order to standardise, for reasons of simplicity, the control documents for shuttle services with accommodation and for occasional services;6. Whereas Regulation (EC) No 11/98 abolished the concept of shuttle services and simplified the definition of occasional services by abolishing the concept of residual occasional services;7. Whereas it is necessary to standardise, for reasons of simplicity, the journey form for international occasional services and for occasional services in the form of cabotage provided for in Regulation (EC) No 12/98;8. Whereas the journey form used as a control document in the framework of special regular services in the form of cabotage must be completed in the form of a monthly statement;9. Whereas, for reasons of transparency and simplicity, all the model documents laid down by Regulation (EEC) No 1839/92 should be adapted to the new regulatory framework applicable to international coach and bus services and that Regulation should be replaced by the present Regulation;10. Whereas Member States need time to have the new documents printed and distributed;11. Whereas carriers should in the meantime be able to continue to use the documents provided for in Regulation (EEC) No 1839/92 and Council Regulation (EEC) No 2454/92 (6), suitably amended where necessary to take account of Regulations (EEC) No 684/92 and (EC) No 12/98,HAS ADOPTED THIS REGULATION:CHAPTER I CONTROL DOCUMENT - JOURNEY FORM Article 1 1. The control document - journey form for the occasional services referred to in point 3.1 of Article 2 of Regulation (EEC) No 684/92 shall conform to the model in Annex I to this Regulation.2. The control document - journey form for the occasional services referred to in point 3 of Article 2 of Regulation (EC) No 12/98 shall conform to the model in Annex I to this Regulation.3. The journey forms shall be in books of 25 forms, in duplicate, and detachable. Each book shall bear a number. The forms shall also be numbered from l to 25. The cover of the book shall conform to the model in Annex II to this Regulation. Member States shall take all necessary measures to adapt these requirements to computerised processing of journey forms.Article 2 1. The book provided for in Article 1(3) shall be made out in the name of the carrier; it may not be transferred.2. The journey form shall be filled in legibly in indelible letters, in duplicate, either by the carrier or by the driver for each journey prior to departure. It shall be valid for the entire journey.3. The top copy of the journey form shall be kept on the vehicle during the whole of the journey to which it refers. A copy shall be kept at the company's base.4. The carrier shall be responsible for keeping the journey forms.Article 3 In the case of an international occasional service provided by a group of carriers acting on behalf of the same contractor, and which may include the travellers catching a connection en route with a different carrier of the same group, the original of the journey form shall be kept on the vehicle carrying out the service. A copy of the journey form shall be kept at the base of each carrier.Article 4 1. Copies of the journey forms used as control documents for occasional services in the form of cabotage pursuant to Article 6 of Regulation (EC) No 12/98 shall be returned by the carrier to the competent authority or agency in the Member State of establishment in accordance with procedures to be laid down by that authority or agency.2. In the case of special regular services in the form of cabotage pursuant to Article 3 of Regulation (EC) No 12/98, the journey form as set out in Annex I to this Regulation shall be completed in the form of a monthly statement and returned by the carrier to the competent authority or agency in the Member State of establishment in accordance with procedures to be laid down by that authority or agency.Article 5 The journey form shall enable the holder, in the course of an international occasional service, to carry out local excursions in a Member State other than that in which the carrier is established, in accordance with the conditions laid down in the second paragraph of Article 12 of Regulation (EEC) No 684/92. The local excursions shall be entered on the journey forms before the departure of the vehicle on the excursion concerned. The original of the journey form shall be kept on board the vehicle for the duration of the local excursion.Article 6 The control document shall be presented to any enforcement official on request.CHAPTER II AUTHORISATIONS Article 7 1. Applications for authorisation of regular services and special regular services subject to authorisation shall conform to the model in Annex III.2. Applications for authorisation shall contain the following information:(a) the timetable;(b) fare scales;(c) a certified true copy of the Community licence for the international carriage of passengers by coach and bus for hire or reward provided for in Article 3a of Regulation (EEC) No 684/92;(d) information concerning the type and volume of the service which the applicant plans to provide, in the case of an application to create a service, or which has been provided, in the case of an application for renewal of an authorisation;(e) a map on an appropriate scale, on which are marked the route and stopping points where passengers are to be taken up or set down;(f) a driving schedule to permit verification of compliance with the Community legislation on driving and rest periods.3. Applicants shall provide any further information which they consider relevant or which is requested by the issuing authority in support of the application.Article 8 1. Authorisations shall conform to the model in Annex IV.2. Each vehicle carrying out a service subject to authorisation shall have on board an authorisation or a copy certified by the issuing authority.CHAPTER III CERTIFICATES Article 9 1. Certificates for the own-account transport operations defined in point 4 of Article 2 of Regulation (EEC) No 684/92 shall conform to the model in Annex V to this Regulation.2. Undertakings requesting a certificate shall provide the issuing authority with evidence or an assurance that the conditions laid down in point 4 of Article 2 of Regulation (EEC) No 684/92 have been met.3. Each vehicle carrying out a service subject to a system of certificates shall carry on board for the duration of the journey a certificate or a certified true copy, which shall be presented to enforcement officials on request.4. Certificates shall be valid for a maximum of five years.CHAPTER IV COMMUNICATION OF STATISTICAL DATA Article 10 The data on cabotage transport operations referred to in Article 7 of Regulation (EC) No 12/98 shall be communicated in tabular form in accordance with the model in Annex VI to this Regulation.CHAPTER V TRANSITIONAL AND FINAL PROVISIONS Article 11 Regulation (EEC) No 1839/92 shall be repealed with effect from 31 December 1999.Article 12 Member States may authorise the use of the journey forms, applications for authorisation, authorisations and certificates drawn up in conformity with Regulation (EEC) No 1839/92 and with Regulation (EEC) No 2454/92 until 31 December 1999 at the latest, provided that they are amended, legibly, indelibly and appropriately in so far as is necessary, in order to conform to Regulations (EEC) No 684/92, (EC) No 12/98 and this Regulation.The other Member States shall accept those documents on their territory until 3l December 1999.Article 13 Member States shall take the necessary measures to implement this Regulation and forthwith inform the Commission thereof.Article 14 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 11 December 1998, except for Articles 1(2), 4 and 10, which shall apply from 11 June 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 October 1998.For the CommissionNeil KINNOCKMember of the Commission(1) OJ L 74, 20. 3. 1992, p. 1.(2) OJ L 4, 8. 1. 1998, p. 1.(3) OJ L 4, 8. 1. 1998, p. 10.(4) OJ L 187, 7. 7. 1992, p. 5.(5) OJ L 266, 27. 10. 1993, p. 2.(6) OJ L 251, 29. 8. 1992, p. 1.ANNEX I >START OF GRAPHIC>ENJOURNEY FORM - MODELNo(Light green paper - A4)INTERNATIONAL OCCASIONAL SERVICES and OCCASIONAL SERVICES IN THE FORM OF CABOTAGE>END OF GRAPHIC>ANNEX II >START OF GRAPHIC>Cover page(Paper - A4) To be worded in the official language(s) or one of the official languages of the carrier's Member State of establishmentISSUING STATE- International distinguishing sign - (1)Competent authority BOOK No . . . . . .of journey forms:(a) for international occasional services by coach and bus between Member States, issued on the basis of Regulation (EEC) No 684/92(b) for occasional services by coach and bus in the form of cabotage carried out in a Member State other than that in which the carrier is established, issued on the basis of Regulation (EC) No 12/98to:(Surname and first name or trade name of carrier)(Full address, telephone and fax number)(Place and date of issue)(Signature and stamp of issuing authority or agency) (1) Austria (A), Belgium (B), Denmark (DK), Finland (FIN), France (F), Germany (D), Greece (GR), Ireland (IRL), Italy (I), Luxembourg (L), Netherlands (NL), Portugal (P), Spain (E), Sweden (S), United Kingdom (UK).Second page To be worded in the official language(s) or one of the official languages of the carrier's Member State of establishmentImportant noticeA. GENERAL PROVISIONS COMMON TO INTERNATIONAL OCCASIONAL SERVICES AND OCCASIONAL SERVICES IN THE FORM OF CABOTAGE1. Articles 11(1) and 4(1) of Regulation (EEC) No 684/92 and Article 6(1), (2) and (3) of Regulation (EC) No 12/98 state that occasional services shall be carried out under cover of a control document - journey form. 2. The provisions referred to in the previous paragraph define occasional services as services 'which do not fall within the definiton of regular services, including special regular services, and whose main characteristic is that they carry groups constituted on the initiative of a customer or of the carrier himself`.Regular services are 'services which provide for the carriage of passengers at specified intervals along specified routes, passengers being taken up and set down at predetermined stopping points. Regular services shall be open to all, subject, where appropriate, to compulsory reservation.The regular nature of the service shall not be affected by any adjustment to the service operating conditions.Services, by whomsoever organized, which provide for the carriage of specified categories of passengers to the exclusion of other passengers, in so far as such services are operated under the conditions specified in 1.1, shall be deemed to be regular services. Such services are called 'special regular services`.Special regular services shall include:(a) the carriage of workers between home and work; (b) carriage to and from the educational institution for school pupils and students; (c) the carriage of soldiers and their families between their state of origin and the area of their barracks. The fact that a special service may be varied according to the needs of users shall not affect its classification as a regular service.` 3. The journey form shall be valid for the entire journey. 4. The Community licence and the journey form entitle the holder to carry out: (a) international occasional services by coach and bus between two or more Member States; (b) occasional services in the form of cabotage in a Member State other than that in which the carrier is established. 5. The journey form shall be completed in duplicate, either by the carrier or by the driver before the beginning of each service. The copy of the journey form shall remain in the undertaking. The driver shall keep the original on board the vehicle throughout the journey and present it on request to enforcement officials. 6. The driver shall return the journey form to the undertaking which delivered it at the end of the journey in question. The carrier shall be responsible for keeping the documents. They shall be filled in legibly and indelibly.Third pageB. PROVISIONS SPECIFIC TO INTERNATIONAL OCCASIONAL SERVICES 1. The second subparagraph of Article 2(3.1) of Regulation (EEC) No 684/92 states that the organisation of parallel or temporary services comparable to existing regular service and serving the same clientele as the latter shall be subject to authorisation. 2. Carriers may carry out local excursions in a Member State other than that in which they are established in the case of international occasional services. Such local excursions shall be intended exclusively for non-resident passengers previously transported by the same carrier in the framework of an international occasional service. They shall be transported in the same vehicle or a vehicle belonging to the same carrier or group of carriers. 3. In the case of local excursions, the journey form must be completed before the departure of the vehicle on the excursion in question. 4. In the case of an international occasional service operated by a group of carriers acting on behalf of the same customer and possibly involving the passengers catching a conneciton en route with a different carrier of the same group, the original of the journey form shall be kept on the vehicle carrying out the service. A copy of the journey form shall be kept at the base of each carrier involved.C. PROVISIONS SPECIFIC TO OCCASIONAL SERVICES IN THE FORM OF CABOTAGE 1. Occasional services in the form of cabotage shall be subject, save as otherwise provided in Community legislation, to the laws, regulations and administrative measures in force in the host Member State in the following areas: (a) rates and conditions governing the transport contract; (b) weights and dimensions of the road vehicles. Such weights and dimensions may, where appropriate, exceed those applicable in the carrier's Member State of establishment, but in no circumstances may they exceed the weights and dimensions set out in the certificate of conformity; (c) requirements relating to the carriage of certain categories of passenger, viz. schoolchildren, children and persons with reduced mobility; (d) driving and rest periods; (e) value added tax (VAT) on the transport services. In this area, Article 21(1)(a) of Council Directive 77/388/EEC of 17 May 1977 on the harmonisation of the laws of the Member States relating to turnover taxes - common system of value added tax: uniform basis or assessment (1), as last amended by Directive 96/95/EC (2), shall apply to the services referred to in Article 1 of this Regulation. 2. The technical standards for construction and equipment which the vehicles used to carry out the cabotage transport operations must meet shall be those laid down for vehicles put into circulation in international transport. 3. Member States shall apply the national provisions referred to in pargraphs 1 and 2 above to non-resident carriers on the same conditions as those applied to their own citizens, in order effectively to prevent any open or hidden discrimination on grounds of nationality or place of establishment. 4. In the case of an occasional service in the form of cabotage, the journey forms shall be returned by the carrier to the competent authority or agency of the Member State of establishment in accordance with procedures to be laid down by that authority or agency (3). 5. In the case of special regular services in the form of cabotage, the journey forms shall be completed in the form of a monthly statement and returned by the carrier to the competent authority or agency of the Member State of establishment in accordance with procedures to be laid down by that authority or agency. (1) OJ L 145, 13. 6. 1977, p. 1.(2) OJ L 338, 28. 12. 1996, p. 89.(3) Member States' competent authorities may supplement point 4 with particulars of the agency responsible for collecting the journey forms and the procedure for forwarding the information.>END OF GRAPHIC>ANNEX III >START OF GRAPHIC>Cover page(White paper - A4) To be worded in the official language(s) or one of the official languages of the carrier's Member State of establishmentAPPLICATION (1):TO START A REGULAR SERVICETO START A SPECIAL REGULAR SERVICE (2)TO RENEW AUTHORISATION FOR A SERVICEcarried out by coach and bus between Member States in accordance with Regulation (EEC) No 684/92to:(Competent authority)1. Name and first name or trade of the applicant and, where appropriate, of the managing carrier in the case of an association (pool):2. Service(s) carried out (1)by an undertakingas a member of an association (pool)as a subcontractor3. Names and addresses of thecarrier, associated carrier(s) or subcontractor(s) (3) (4)3.1. tel. 3.2. tel. 3.3. tel. 3.4. tel. (1) Tick or complete as appropriate.(2) Special regular services not covered by a contract between the organiser and the carrier.(3) Indicate in each case whether a member of an association or a subcontractor is concerned.(4) Attach list if applicable.(Second page of the application for authorisation or for renewal of authorisation) 4. In the case of a special regular service:4.1. Category of passengers: 5. Duration of authorisation requested or date on which the service ends: 6. Principal route of service (underline passenger pick-up points): 7. Period of operation: 8. Frequency (daily, weekly, etc.): 9. Fares: Annex attached10. Enclose a driving schedule to permit verification of compliance with the Community legislation on driving and rest periods11. Number of authorisations or of copies of authorisations requested (1):12. Any additional information:13.(Place and date)(Signature of applicant) (1) The attention of the applicant is drawn to the fact that, since the authorisation has to be kept on board the vehicle, the number of authorisations which the applicant must have should correspond to the number of vehicles needed for carrying out the service requested at the same time.(Third page of the application for authorisation or for renewal of authorisation)Important notice1. The following must be attached to the application, as appropriate:(a) the timetable; (b) fare scales; (c) a certified true copy of the Community licence for the international carriage of passengers by road for hire or reward provided for in Article 3(a) of Regulation (EEC) No 684/92; (d) information concerning the type and volume of the service that the applicant plans to provide in the case of a new service, or that has been provided in the case of renewal of an authorisation; (e) a map on an appropriate scale on which are marked the route and the stopping points at which passengers are to be taken up or set down; (f) a driving schedule to permit verification of compliance with the Community legislation on driving and rest periods.2. Applicants shall provide any additional information in support of their application which they consider relevant or which is requested by the issuing authority.3. Article 4(4) of Regulation (EEC) No 684/92 states that the following services are subject to authorisation: (a) regular services, services which provide for the carriage of passengers at specified intervals along specified routes, passengers being taken up and set down at predetermined stopping points. Regular services shall be open to all, subject, where appropriate, to compulsory reservation. The regular nature of the service shall not be affected by any adjustment to the service operating conditions; (b) special regular services not covered by a contract between the organiser and the carrier. Services, by whomsoever organised, which provide for the carriage of specified categories of passengers to the exclusion of other passengers, in so far as such services are operated under the conditions specified in 1.1, shall be deemed to be regular services. Such services are hereinafter called 'special regular services`. Special regular services shall include: (i) the carriage of workers between home and work; (ii) carriage to and from the educational institution for school pupils and students; (iii) the carriage of soldiers and their families between their State of origin and the area of their barracks. The fact that a special service may be varied according to the needs of users shall not affect its classification as a special regular service.4. The application shall be made to the competent authority of the Member State from which the service departs, namely one of the service termini.5. The maximum period of validity of the authorisation is five years.>END OF GRAPHIC>ANNEX IV >START OF GRAPHIC>(First page of the authorisation)(Pink paper - A4) To be worded in the official language(s) or one of the official languages of the carrier's Member State of establishmentISSUING STATE- International distinguishing sign - (1)Competent authority AUTHORISATION No . . . .for a regular service (2)for a non-liberalised special regular serviceby coach and bus between Member States in accordance with Regulation (EEC) No 684/92to:(Surname, first name or trade name of carrier or of managing carrier in the case of an association of undertakings (pool))Address: Tel. and fax:Name, address, telephone and fax numbers of associates or members of the association of undertakings (pool) and subcontractors:(1)(2)(3)(4)(5)List attached, if appropriateExpiry date of authorisation:(Place and date of issue)(Signature and stamp of the issuing authority or agency) (1) Austria (A), Belgium (B), Denmark (DK), Germany (D), Greece (GR), Finland (FIN), France (F), Ireland (IRL), Italy (I), Luxembourg (L), Netherlands (NL), Portugal (P), Spain (E), Sweden (S), United Kingdom (UK).(2) Delete as appropriate.(Second page of authorisation No . . . . . . . . . . . . . . .)1. Route:(a) Place of departure of service: (b) Place of destination of service: (c) Principal itinerary, with passenger pick-up and set-down points underlined:2. Periods of operation:3. Frequency:4. Timetable:5. Special regular service:- Category of passengers:6. Other conditions or special points: (Stamp of authority issuing the authorisation)(Third page of the authorisation) To be worded in the official language(s) or one of the official languages of the carrier's Member State of establishmentImportant notice1. This authorisation is valid for the entire journey. It may not be used except by a party whose name is indicated thereon.2. The authorisation or a true copy certified by the issuing authority shall be kept on the vehicle for the duration of the journey and shall be presented to enforcement officials on request.3. A true certified copy of the Community licence shall be kept on board the vehicle.>END OF GRAPHIC>ANNEX V >START OF GRAPHIC>(First page of the certificate)(Yellow paper - A4) To be worded in the official language(s) or one of the official languages of the carrier's Member State of establishmentISSUING STATE- International distinguishing sign - (1)Competent authority CERTIFICATEissued for own-account transport operations by coach and bus between Member States on the basis of Regulation (EEC) No 684/92 (Part for the person or entity carrying out the own-account transport operations)The undersignedresponsible for the undertaking, non-profit-making body or other (describe)(Surname and first name or official name, full address)certifies that:- the transport service provided is non-profit-making and non-commercial,- transport is only an ancillary activity for the person or entity,- the coach or bus registration No . . . . . . . . . . is the property of the person or entity or has been obtained by them on deferred terms or has been the subject of a long-term leasing contract,- the coach or bus will be driven by a member of staff of the undersigned person or entity or by the undersigned in person.(Signature of the person or representative of the entity) (Part for the competent authority)This constitutes a certificate within the meaning of Article 13 of Regulation (EEC) No 684/92.(Period of validity)(Place and date of issue)(Signature and stamp of the competent authority) (1) Austria (A), Belgium (B), Denmark (DK), Finland (FIN), France (F), Germany (D), Greece (EL), Ireland (IRL), Italy (I), Luxembourg (L), Netherlands (NL), Portugal (P), Spain (E), Sweden (S), United Kingdom (UK).(Second page of the certificate) To be worded in the official language(s) or one of the official languages of the carrier's Member State of establishmentGeneral provisions1. Article 2(4) of Regulation (EEC) No 684/92 states that 'own-account transport operations are transport operations carried out for non-commercial and non-profit-making purposes by a natural or legal person, provided that: - the transport activity is only an ancillary activity for that natural or legal person; - the vehicles used are the property of that natural or legal person or have been obtained on deferred terms by them or have been the subject of a long-term leasing contract and are driven by a member of the staff of the natural or legal person or by the natural person himself`.2. Own-account carriers are licensed to carry out this type of transport operation without discrimination on grounds of nationality or place of establishment provided that they: - are authorised in the State of establishment to undertake transport by coach and bus on the conditions of access to the market laid down in national legislation; - meet the requirements on road safety as far as the standards for drivers and vehicles are concerned.3. The own-account transport operations referred to in point 1 are exempt from authorisation but subject to a system of certificates.4. The certificate entitles the holder to carry out international transport operations by coach and bus for own-account. It is issued by the competent authority of the Member State where the vehicle is registered and is valid for the entire journey, including any transit journeys.5. The relevant parts of this certificate must be completed in indelible letters in triplicate by the person or the representative of the entity carrying out the operation and by the competent authority. One copy must be kept by the administration and one by the person or entity. The driver must keep the original or a certified true copy on board the vehicle for the entire duration of any international journeys. It must be presented to the enforcement authorities on request. The person or entity, as appropriate, is responsible for keeping the certificates.6. The certificate is valid for a maximum of five years.>END OF GRAPHIC>ANNEX VI MODEL COMMUNICATION Referred to in Article 7(1) of Council Regulation (EC) No 12/98 of 11 December 1997 laying down the conditions under which non-resident carriers may operate national road passenger transport services within a Member State >START OF GRAPHIC>Cabotage transport operations carried out in (quarter) (year)by carriers established in (name of the Member State)Host Member StateNumber of passengersNumber of passenger-kmType of servicesType of servicesSpecial regularOccasionalSpecial regularOccasionalABDDKEGRFINFIIRLLNLPSUKTotal cabotage>END OF GRAPHIC>